                                      Case 2:19-cv-02240-JAM-KJN Document 17 Filed 06/29/20 Page 1 of 2


                               1    Glenn R. Kantor – SBN 122643
                                     E-mail: gkantor@kantorlaw.net
                               2    Sarah J. Demers – SBN 330090
                                     E-mail: sdemers@kantorlaw.net
                               3    KANTOR & KANTOR, LLP
                                    19839 Nordhoff Street
                               4    Northridge, CA 91324
                                    Telephone: (818) 886-2525
                               5    Facsimile: (818) 350-6272

                               6    Attorneys for Plaintiff,
                                    ALFRED PALADINO
                               7
                               8                                  UNITED STATES DISTRICT COURT
                               9                                 EASTERN DISTRICT OF CALIFORNIA

                               10    ALFRED PALADINO,                                   CASE NO:     2:19-cv-02240-JAM-KJN

                               11                   Plaintiff,                          STIPULATION FOR DISMISSAL OF
                                                                                        ACTION WITH PREJUDICE; ORDER
                               12           vs.
Northridge, California 91324




                               13
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                                     METROPOLITAN LIFE INSURANCE
       (818) 886 2525




                               14    COMPANY,

                               15                   Defendant.
                               16
                               17
                                           Plaintiff ALFRED PALADINO and Defendant METROPOLITAN LIFE INSURANCE
                               18
                                    COMPANY hereby stipulate that the above-entitled action against defendant METROPOLITAN
                               19
                                    LIFE INSURANCE COMPANY shall be dismissed with prejudice pursuant to Rule 41(a)(1) of
                               20
                                    the Federal Rules of Civil Procedure. Each party shall bear its own costs and fees.
                               21
                                           IT IS SO STIPULATED.
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                                                                    1
                                             STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE; [PROPOSED] ORDER
                                      Case 2:19-cv-02240-JAM-KJN Document 17 Filed 06/29/20 Page 2 of 2


                               1
                                    DATED: June 26, 2020                          KANTOR & KANTOR, LLP
                               2
                               3                                                  BY:     /s/ Glenn R. Kantor
                               4                                                          Glenn R. Kantor
                                                                                          Attorneys for Plaintiff,
                               5                                                          Alfred Paladino

                               6
                               7    DATED: June 26, 2020                          HINSHAW & CULBERTSON LLP

                               8
                               9                                                  BY: /s/ Robert Hess
                                                                                        ROBERT E. HESS
                               10                                                       PETER J. FELSENFELD
                               11                                                       Attorneys for Defendant
                                                                                        Metropolitan Life Insurance Company
                               12
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14
                                                                       ORDER FOR DISMISSAL
                               15
                                                              OF ENTIRE ACTION WITH PREJUDICE
                               16
                                           Pursuant to the stipulation of the parties, the above-entitled action is dismissed in its
                               17
                                    entirety with prejudice. Each party shall bear its own fees and costs.
                               18
                               19
                                    DATED: June 26, 2020
                               20                                                /s/ John A. Mendez_____________
                               21                                                The Honorable John A. Mendez
                                                                                 U.S. District Court Judge
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                                                                      2
                                             STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE; [PROPOSED] ORDER
